NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3169-18T3

WILLIAM C. SLATTERY
and JILL S. SLATTERY,

          Plaintiffs-Appellants,

v.

BOARD OF TRUSTEES OF
THE POINTE AT CRYSTAL
LAKE CONDOMINIUM
OWNER'S ASSOCIATION, INC.,

          Defendant-Respondent.


                    Submitted January 14, 2020 – Decided March 19, 2020

                    Before Judges Currier and Firko.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Essex County, Docket No. C-
                    000230-17.

                    William C. Slattery and Jill S. Slattery, appellants pro
                    se.

                    Goldberg Segalla, LLP, and Stewart G. Milch
                    (Goldberg Segalla, LLP) of the New York bar, admitted
              pro hac vice, attorneys for respondent (Reshma Khanna
              and Stewart G. Milch, on the brief).

PER CURIAM

      Plaintiffs William and Jill Slattery appeal from the February 11, 2019

order granting summary judgment to defendant Board of Trustees of The Pointe

at Crystal Lake Condominium Owner's Association, Inc. (The Pointe). After a

review of the contentions in light of the record and applicable principles of law,

we affirm.

      In 2001, plaintiffs signed a contract to purchase a condominium unit at

The Pointe from the developer. The Master Deed (Master Deed I) included in

the Public Offering Statement (POS) contained drawings for the particular unit,

which showed an option for a deck with steps to the ground. Master Deed I was

not signed or dated.

      In     the Notice   to   Purchasers, the    POS    advised   it   "IS   FOR

INFORMATIONAL PURPOSES ONLY" and that "PURCHASERS SHOULD

ASCERTAIN FOR THEMSELVES THAT THE PROPERTY OFFERED

MEETS THEIR PERSONAL REQUIREMENTS." The POS stated that the

developer retained the right to amend the master deed and warned that the

information and documents contained within it "may not be relied upon." The



                                                                          A-3169-18T3
                                        2
POS informed purchasers that the "unrecorded" Master Deed I was a "sample

deed . . . ."

       Master Deed I was never filed with the county clerk's office. Instead,

Master Deed II, dated August 1, 2000 and recorded on September 13, 2000, was

the controlling deed. Although its drawings still allowed for an optional deck,

they no longer depicted any steps from the deck to the ground. Any property

beyond a unit's deck was deemed a common element.

       Joan Carella also purchased a unit at The Pointe from the developer pre-

construction. She then placed it on the market. Plaintiffs preferred the style and

location of Carella's unit to the one they had contracted for. After the developer

agreed to cancel plaintiffs' contract, they purchased Carella's unit.

       The developer-to-Carella and Carella-to-plaintiffs closings were held

back-to-back on June 21, 2001. The survey certification and release of the

mortgaged property documents provided to plaintiffs at closing referred to the

master deed dated August 1, 2000 and recorded on September 13, 2000. The

condominium deed contained the same language regarding the recording of the

master deed.

       In 2006, The Pointe adopted a "RESOLUTION REGARDING

EXTENSION OF DECKS." The resolution permitted unit owners to extend


                                                                          A-3169-18T3
                                        3
their decks and add steps, at their own expense. The first paragraph of the

resolution stated the master deed was recorded in the Essex County Clerk's

office on September 9, 2000. Several unit owners sued defendant, contending

the resolution was ultra vires because it authorized the modification of the

common elements without the unanimous consent of all of the unit owners.

      In February 2008, the court granted the unit owners' motion for summary

judgment. In its written decision, the court found the resolution violated the

provisions of the master deed and the New Jersey Condominium Act, N.J.S.A.

46:8B-1 to -38. At the time, William was The Pointe's president. He provided

a copy of the decision to The Pointe, noting it did not intend to appeal.

      In 2013, plaintiffs installed a gate on their deck and metal removeable

steps from the deck to the ground. In June 2015, The Pointe's community

manager advised plaintiffs by letter that they were in violation of § 9.2(b) of the

master deed. Under both Master Deed I and II, § 9.2(b) states that unit owners

cannot "make any structural additions, repairs, alterations or improvements . . .

to the Common or Limited Common Elements . . . without the prior written

approval of the Board."

      In response, plaintiffs requested The Pointe grant them retroactive

approval because Master Deed I allowed deck stairs. In September 2015, the


                                                                            A-3169-18T3
                                        4
community manager informed plaintiffs that the master deed they were relying

on, the unrecorded Master Deed I, was not the final recorded deed. Master Deed

II, filed on September 13, 2000, was the recorded and governing master deed.

      The letter stated further:

             The master deed provides that you may not alter the
             appearance of the deck without approval of the
             [Pointe]. In addition, the [Pointe] in reaching its
             determination took into consideration the use of the
             step stool as a means of exiting the deck through the
             gate to grade. The [Pointe] has determined that the gate
             is not appropriate, as it changes the appearance of the
             deck. Also the manner of reaching grade by the use of
             a step stool is not in accordance with the prevailing
             requirements of the building code and is not safe and
             exposes the Association to potential liability. The step
             stool also intrudes into the common elements of the
             Association, which is not permitted without a vote of
             the members as provided in the master deed.

      The Pointe denied plaintiffs' request for retroactive approval and ordered

the removal of the gate and the restoration of the deck to its original condition .

Plaintiffs' appeal of the decision to The Pointe's Judiciary Committee was

dismissed.

      In August 2017, after removing the gate and steps, plaintiffs sent a letter

to The Pointe requesting written approval, pursuant to § 9.2(b) of the master

deed, to alter their deck by installing a gate and steps. Plaintiffs relied upon

Master Deed I. In denying the request, The Pointe's counsel informed plaintiffs

                                                                           A-3169-18T3
                                        5
again that their reliance on the unrecorded Master Deed I was misplaced. The

letter stated "The [Pointe] can only enforce the requirements/restrictions set

forth in the recorded Master Deed and ByLaws." The letter also noted the

February 2008 court ruling, establishing that The Pointe did not have the

authority to approve the expansion of a deck or the installation of steps from a

deck onto the common elements without the unanimous approval of its

members.

      Plaintiffs subsequently instituted suit, seeking a declaratory judgment that

(1) Master Deed II be deemed null and void; and (2) Master Deed I was the

effective master deed. The complaint also sought to enjoin The Pointe from

interfering with plaintiffs' use of the common elements as conveyed to them in

Master Deed I.

      After plaintiffs moved for summary judgment, defendants filed a cross -

motion for judgment. Plaintiffs contended that the purchase of their unit from

Carella was governed under the Planned Real Estate Development Full

Disclosure Act, N.J.S.A. 45:22A-21 to -56 (PREDFDA or the Act).               The

administrative regulations under the Act required the POS to include a copy of

the master deed. N.J.A.C. 5:26-4.2(a)(11). Because Master Deed I was attached

to the POS, plaintiffs asserted they were entitled to rely on it.


                                                                          A-3169-18T3
                                         6
      The court rejected this argument in its February 8, 2019 oral decision. It

found that PREDFDA was intended to apply only to direct transactions between

a developer and a purchaser. The Act did not apply to the private transaction

between Carella and plaintiffs.      The court explained that PREDFDA was

intended to protect initial purchasers of condominiums.        Because plaintiffs

purchased the unit from Carella, PREDFDA and its administrative regulations

were not applicable to them.

      The court remarked that both plaintiffs were attorneys – William had

practiced law for forty years, Jill for twenty-eight years, with a portion of her

practice being real estate law. It noted that plaintiffs conceded that, at the time

of the sale, no one represented that steps could or would be built off the deck

prior to closing. To the contrary, plaintiffs admitted that whether steps could be

added to the deck did not impact their decision to purchase the unit. And when

plaintiffs walked through the property prior to the purchase, the lack of steps

was not an issue. 1

      The court found that the condominium deed, survey certification, and

mortgaged property release were given to plaintiffs prior to or at the time of



1
  William testified during his deposition that he and Jill did not even discuss the
addition of steps for several years after the closing.
                                                                           A-3169-18T3
                                        7
closing. These documents all referenced a master deed dated August 1, 2000

and recorded September 13, 2000.

      In addition, Master Deed I provided notice that it was not the controlling

master deed. The court noted Master Deed I had a number of blank spaces and

unfinished attachments. It contained disclaimers stating it was not recorded and

was not intended to be binding and cautioned that "the developer has retained

the right to amend the master deed for various purposes set forth in the master

deed." Therefore, the court found plaintiffs had record notice of Master Deed II

and were on notice that Master Deed I could be changed.

      The court's order of February 11, 2019 denied plaintiffs' motion for

summary judgment and granted defendant's cross-motion for summary

judgment.

      On appeal, plaintiffs raise the same issues as they did before the trial court.

They assert that Master Deed I provided that their condominium unit could have

steps from the deck to the ground. Therefore, The Pointe should have granted

their application to construct steps. As a result, the court erred in denying their

motion for summary judgment and granting judgment to defendant.

      In our de novo review of an order granting summary judgment, we apply

the same standard as the trial court. Green v. Monmouth Univ., 237 N.J. 516,


                                                                             A-3169-18T3
                                         8
529 (2019). Summary judgment must be granted "if the pleadings, depositions,

answers to interrogatories and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact challenged and

that the moving party is entitled to a judgment or order as a matter of law." R.

4:46-2(c). To determine whether there was a genuine issue of fact, we "consider

whether the competent evidential materials presented, when viewed in the light

most favorable to the non-moving party in consideration of the applicable

evidentiary standard, are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party." Brill v. Guardian Life

Ins. Co. of Am., 142 N.J. 520, 523 (1995).

      We are satisfied the court properly determined that PREDFDA did not

apply to plaintiffs' purchase of the unit from Carella. The statute specifically

excludes private transactions from the Act's requirements. N.J.S.A. 45:22A-

25(a)(1) states: "Unless the method of disposition is adopted for purposes of

evasion, the provision of this act shall not apply to offers or dispositions: . . .

[b]y an owner for his [or her] own account in a single or isolated transaction;

. . . ." Plaintiffs bought their unit from a private owner – Carella – in a single

transaction after Carella purchased the unit from the developer. Therefore,

PREDFDA did not control plaintiffs' transaction.


                                                                           A-3169-18T3
                                        9
      Master Deed II was the only deed recorded with the clerk's office.

Therefore, it is the controlling master deed for the condominium complex. See

Shadow Lake Vill. Condo. Ass'n, Inc. v. Zampella, 238 N.J. Super. 132, 139

(App. Div. 1990) (citing Courts at Beachgate v. Bird, 226 N.J. Super. 631, 639

(Ch. Div. 1988) (holding that "[t]he provisions of a master deed are of

paramount importance when defining the rights and obligations of condominium

unit owners.")). Master Deed II did not contain the right to add steps to a unit

and it deemed any property beyond a unit's deck to be a common element.

      We are not persuaded by plaintiffs' argument that they were unaware of

Master Deed II.     They were provided documents at or before the closing

referring to a master deed that was recorded on September 13, 2000. Master

Deed I was not dated or recorded. Because Master Deed II was in their chain of

title, plaintiffs had both constructive and record notice of it. See Olson v.

Jantausch, 44 N.J. Super. 380, 388 (App. Div. 1957) (holding that constructive

notice exists when restrictive covenants are in a buyer's chain of title).

      Furthermore, plaintiffs were aware of the prior litigation when several unit

owners sought to expand their decks by five feet. William was the President of

The Pointe during that time. He disseminated the judicial decision, advising

that The Pointe did not intend to appeal. The Resolution in contention referred


                                                                             A-3169-18T3
                                       10
to the master deed recorded in the Essex County Clerk's office on September 9,

2000. Again, Master Deed II was the only recorded deed.

      Plaintiffs do not assert that The Pointe did not have the authority to deny

their request to modify the deck. In fact, The Pointe had that authority under

either Master Deed. Instead, they contend The Pointe's denial was unreasonable

because of its reliance on the wrong master deed. For the reasons already stated,

it is plaintiffs who mistakenly relied on the draft unrecorded Master Deed I in

supporting their modification application.

      Furthermore, as this court has previously stated, if a condominium

association's actions are "authorized by statute or by [its own] bylaws or master

deed," and its actions are not "fraudulent, self-dealing or unconscionable," we

will not interfere. Comm. for a Better Twin Rivers v. Twin Rivers Homeowners'

Ass'n, 192 N.J. 344, 369 (2007) (quoting Owners of the Manor Homes of

Whittingham v. Whittingham Homeowners Ass'n, Inc., 367 N.J. Super. 314, 322

(App. Div. 2004)).

      In denying plaintiffs' application, The Pointe relied on Master Deed II,

which did not permit an owner to add steps to the deck of its unit and which

deemed any property beyond a unit's deck to be a common element. Plaintiffs

do not allege The Pointe acted fraudulently, with self-dealing or unconscionably


                                                                         A-3169-18T3
                                      11
in denying their application to modify the deck. Therefore, plaintiffs have not

demonstrated The Pointe acted unreasonably in denying their application.

      Affirmed.




                                                                       A-3169-18T3
                                     12